Name: 2003/44/EC: Commission Decision of 17 January 2003 amending Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (Text with EEA relevance) (notified under document number C(2003) 20)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  Europe;  health
 Date Published: 2003-01-18

 Avis juridique important|32003D00442003/44/EC: Commission Decision of 17 January 2003 amending Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (Text with EEA relevance) (notified under document number C(2003) 20) Official Journal L 013 , 18/01/2003 P. 0037 - 0038Commission Decisionof 17 January 2003amending Decision 93/52/EEC recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease(notified under document number C(2003) 20)(Text with EEA relevance)(2003/44/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-Community trade in ovine and caprine animals(1), as last amended by Commission Decision 2002/261/EC(2), and in particular Annex A, Chapter 1.II thereto,Whereas:(1) In Portugal, brucellosis has been a notifiable disease for at least five years.(2) In the Autonomous Region of Azores at least 99,8 % of the ovine or caprine holdings are officially brucellosis-free holdings. This Region undertakes, furthermore, to comply with Annex A Chapter 1.II(2) to Directive 91/68/EEC.(3) The Autonomous Region of Azores should consequently be recognised as officially free of brucellosis (B. melitensis).(4) Commission Decision 93/52/EEC(3), as last amended by Decision 2002/482/EC(4), should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 93/52/EEC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 17 January 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 46, 19.2.1991, p. 19.(2) OJ L 91, 6.4.2002, p. 31.(3) OJ L 13, 21.1.1993, p. 14.(4) OJ L 166, 25.6.2002, p. 23.ANNEX"ANNEX IIIn France:Ain, Aisne, Allier, ArdÃ ¨che, Ardennes, Aube, Aveyron, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-d'Or, CÃ ´tes-d'Armor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, Essonne, Eure, Eure-et-Loir, FinistÃ ¨re, Gers, Gironde, Hauts-de-Seine, Haute-Loire, Haute-Vienne, Ille-et-Vilaine, Indre, Indre-et-Loire, Jura, Loir-et-Cher, Loire, Loire-Atlantique, Loiret, Lot-et-Garonne, Lot, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Morbihan, NiÃ ¨vre, Nord, Oise, Orne, Pas-de-Calais, Puy-de-DÃ ´me, RhÃ ´ne, Haute-SaÃ ´ne, SaÃ ´ne-et-Loire, Sarthe, Seine-Maritime, Seine-Saint-Denis, Territoire de Belfort, Val-de-Marne, Val-d'Oise, VendÃ ©e, Vienne, Yonne, Yvelines, Ville de Paris, Vosges.In Italy:Bolzano.In Portugal:Autonomous Region of Azores.In Spain:Santa Cruz de Tenerife, Las Palmas."